010213430Case 1:21-cv-00099-TWP-TAB                            56778
                                                     Document 1-1   9ÿÿ 8
                                                                   Filed   
                                                                         01/13/21 Page 1 of 14 PageID #: 6
              5678ÿ78ÿ:;<ÿ<6=ÿ;>?7@7ABÿ@;CD<ÿD=@;DEFÿG>?7@7ABÿD=@;DE8ÿ;>ÿ@;CD<ÿHD;@==E7:I8ÿJAKÿ;:BKÿL=ÿ;L<A7:=EÿE7D=@<BKÿ>D;Jÿ<6=
              @;CD<ÿJA7:<A7:7:IÿAÿHAD<7@CBADÿD=@;DEF
   57J;<6KÿMBJ;D=ÿNFÿO:AHP;:QÿR:@
   STUVÿXYZ[V\                                 ]^_`aba`ccbSdb`]ceae
   SfY\g                                       hT\ifjÿkYlV\if\ÿSfY\gÿa
   dmlV                                        SdÿbÿSinioÿdf\g
   pioVq                                       ccra`ra`a`
   kgTgYU                                      ccra`ra`a`ÿsÿuVjqijvÿÿwTxginVyÿ
   zAD<7=8ÿ<;ÿ<6=ÿ{A8=
   _V|VjqTjg kjTlbfjsÿ}jx
      qq\VUU
      a`cÿ`gÿkg\VVgÿ
      VjfUTsÿ}ÿec]e
      ggf\jVm
      uT\TjTÿXff\Tqÿ
      a^]ca]^sÿVgTijVq
      kÿÿ_ÿuÿ
      ce ÿXÿuVjjUmonTjiTÿkgÿ
      hÿYioqijvÿkYigVÿa]``ÿ
      }jqiTjTlfoiUsÿ}Xÿ]a`]
      ecb^ b```wy
   uoTijgi~ oZf\VsÿdiZfgm
      qq\VUU
      ce` ÿÿhT\ffqÿnVÿ
      }jqiTjTlfoiUsÿ}Xÿ]aa
      ggf\jVm
      f[V\gÿ_TniqÿlUgVijÿ
      a]^sÿVTqsÿVgTijVq
        `ÿkfYgÿhV\iqiTjÿkg\VVgÿ
      kYigVÿ` ÿ
      }jqiTjTlfoiUsÿ}Xÿ]a`]
      ecbe^bceawy
      ggf\jVm
      fUVlÿoTjÿVYgVoÿ
      e ` ]^sÿVgTijVq
        `ÿkÿhV\iqiTjÿkg\VVgÿ
      kYigVÿ` ÿ
      }jqiTjTlfoiUsÿ}Xÿ]a`]
      ecbe^bceawy
   {6D;:;B;I7@ABÿ{A8=ÿOCJJADK
    ccra`ra`a`


1166917 811185677891 3!"#!$%3&'3!(!%))2(%2*+2,-..%85/&"0&012'33'128"1"',-04 012
010213430Case 1:21-cv-00099-TWP-TAB                             56778
                                                      Document 1-1   9ÿÿ 8
                                                                    Filed   
                                                                          01/13/21 Page 2 of 14 PageID #: 7
    5567867878
                 ;<<=>?>@A=
                 BC?ÿE>?FGH                     IJKC?=LÿMNKCFOG
                 BNJ=ÿPF>K<H                    5567867878
    5567867878
                 PQKKC@R
                 BNJ=SÿTGH                      IJKC?=LÿMNKCFOG
                 BNJ=ÿPF>K<H                    5567867878
    5567867878
                 UCK<J>N@F
                 BNJ=SÿTGH                      IJKC?=LÿMNKCFOG
                 BNJ=ÿPF>K<H                    5567867878
    5767767878
                 V=FQ?@ÿCWÿP=?XNA=
                 BNJ=SÿTGH                      IJKC?=LÿMNKCFOG
                 BNJ=ÿPF>K<H                    5767767878
    8568967875
                 ;<<=>?>@A=ÿWC?ÿE>?Y>@>ÿZCC?[>S
                 BC?ÿE>?FGH                  P@><\C@Lÿ]@A
                 BNJ=ÿPF>K<H                 8568967875
    8568967875
                 ZCFNA=ÿCWÿI^F=@RNC@ÿCWÿMNK=
                 BNJ=SÿTGH                   P@><\C@Lÿ]@A
                 BNJ=ÿPF>K<H                 8568967875
    8568967875
                 _QSNAN>Jÿ̀aA=?H                `>b=RLÿMNKCFOGÿc>G@=
                 `?S=?ÿPNd@=SH                  8568967875
    8568:67875
                 `?S=?ÿe?>@FN@dÿfCFNC@ÿWC?ÿI@J>?d=K=@FÿCWÿMNK=ÿ\\\\ÿ56967875ÿHÿ_CR=<Oÿ;J>@ÿT=QF=JgE>?Y>@>ÿZCC?[>SgVCh=?Fÿi>XNS
                 I<RF=N@
   jkBlm lnkmoÿqlrstumvksl
   w  N@>@AN>JÿT>J>@A=Rÿ?=x=AF=Sÿ>?=ÿAQ??=@Fÿ?=<?=R=@F>FNC@RÿCWÿF?>@R>AFNC@Rÿ<?CA=RR=SÿhGÿFO=ÿUJ=?byRÿ̀aA=zÿEJ=>R=ÿ@CF=ÿFO>Fÿ>@Gÿh>J>@A=
     SQ=ÿSC=Rÿ@CFÿ?=x=AFÿN@F=?=RFÿFO>FÿO>Rÿ>AA?Q=Sÿ{ÿNWÿ><<JNA>hJ=ÿ{ÿRN@A=ÿFO=ÿJ>RFÿ<>GK=@FzÿBC?ÿ|Q=RFNC@R6AC@A=?@Rÿ?=d>?SN@dÿh>J>@A=R
     ROCY@Lÿ<J=>R=ÿAC@F>AFÿFO=ÿUJ=?byRÿ̀aA=z
                      ÿ
   EJ>N@FN}
   T>J>@A=ÿiQ=ÿ~>RÿCWÿ856567875ÿ
   UO>?d=ÿPQKK>?G
   UCQ?FÿUCRFRÿ>@SÿBNJN@dÿB==R                                               59z88              8z88                59z88
   M?>@R>AFNC@ÿPQKK>?G
1166917 811185677891 3!"#!$%3&'3!(!%))2(%2*+2,-..%85/&"0&012'33'128"1"',-04 312
010213430Case 1:21-cv-00099-TWP-TAB                            56778
                                                     Document 1-1   9ÿÿ 8
                                                                   Filed   
                                                                         01/13/21 Page 3 of 14 PageID #: 8

   5567867878         9:;<=;>?@A<ÿC==D==ED<?                                  5FGH88
   5567867878         IJD>?:A<@>ÿK;LED<?                                      M5FGH88N

              OPQRÿQRÿTUVÿVPWÿUXYQZQ[\ÿZU]^Vÿ^WZU^_ÿ̀aXYQZQ[\ÿ^WZU^_RÿUXÿZU]^Vÿb^UZWW_QTcRÿd[eÿUT\eÿfWÿUfV[QTW_ÿ_Q^WZV\eÿX^UdÿVPW
              ZU]^Vÿd[QTV[QTQTcÿ[ÿb[^VQZ]\[^ÿ^WZU^_`




1166917 811185677891 3!"#!$%3&'3!(!%))2(%2*+2,-..%85/&"0&012'33'128"1"',-04 212
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 4 of 14 PageID #: 9
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 5 of 14 PageID #: 10
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 6 of 14 PageID #: 11
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 7 of 14 PageID #: 12
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 8 of 14 PageID #: 13
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 9 of 14 PageID #: 14
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 10 of 14 PageID #: 15
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 11 of 14 PageID  #: 1/5/2021
                                                                          Filed: 16      1:40 PM
                                                                                                                Clerk
                                                                                               Marion County, Indiana




  STATE OF INDIANA               )             IN THE MARION SUPERIOR COURT
                                 )SS:          CAUSE NO. 49D02-2011-CT-041323
  COUNTY OF MARION               )

  TIMOTHY ELMORE,                              )
                                               )
                 Plaintiff,                    )
                                               )
         vs.                                   )
                                               )
  SNAP-ON, INC. d/b/a                          )
  SNAP-ON TOOLS,                               )
             Defendant.                        )


                 E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

  This Appearance Form must be filed on behalf of every party in a civil case.

  1.     The party on whose behalf this form is being filed is:

         Initiating_____                Responding    X              Intervening ______; and

          the undersigned attorney and all attorneys listed on this form now appear in this case for
  the following parties:

         Name of party: SNAP-ON, INC.

          Address of party (see Question #5 below if this case involved a protection from abuse
  order, a workplace violence restraining or, or a no-contact order)


         Telephone # of party:

  2.     Attorney information for service as required by Trial Rule 5(B)(2):

         Name:    Parwana Noorzad             Atty. Number: 29412-49
         Address: 135 N. Pennsylvania Street  Phone:       317-957-5000
                  Suite 2400                  Fax:         317-957-5010
                  Indianapolis, IN 46204
         Email:   Parwana.Noorzad@quarles.com
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 12 of 14 PageID #: 17




         IMPORTANT: Each attorney specified on this appearance:

         (a)    certifies that the contact information listed for him/her on the Indiana Supreme
                Court Roll of Attorneys is current and accurate as the date of this Appearance;

         (b)    acknowledges that all orders, opinions, and notices from court in this matter that
                are served under Trial Rule 86(G) will be sent to the attorney at the email
                address(es) specified by the attorney on the Roll of Attorneys regardless of the
                contact information listed above for the attorney; and

         (c)    understands that he/she is solely responsible for keeping his/her Roll of Attorneys
                contact information current and accurate, see Ind. Admis. Disc. R 2(A).

          Attorneys can review and update their Roll of Attorneys contact information on the Courts
  Portal at http://portal.courts.in.gov

  3.     This is a      CT      case type as defined in the administrative Rule 8(B)(3).

  4.      This case involved child support issues. Yes        No X        (If yes, supply social
  security numbers for all family members on a separately attached document filed as confidential
  information on light green paper. Use Form TCM-TR3.1-4.)

  5.      This case involved a protection from abuse order, a workplace violence restraining order,
  or a no-contact order. Yes              No X        (If yes, the initiating party must provide an
  address for the purpose of legal services but that address should not be one that exposes the
  whereabouts of a petitioner.) The party shall use the following address for purposes of legal
  service:

                        Attorney's address

                        The Attorney General Confidentiality program address (contact the
                        Attorney General at 1-800-321-1907 or email address is
                        confidential@atg.in.gov).

                        Another address (provide)


         This case involves a petition for involuntary commitment. Yes ______ No        X

  6.     If Yes above, provide the following regarding the individual subject to the petition for
  involuntary commitment:

         (a)    Nam of the individual subject to the petition for involuntary commitment if it is not
                already provided in #1 above:




                                                  2
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 13 of 14 PageID #: 18




        (b)    State of Residence of person subject to petition:

        (c)    At least one of the following pieces of identifying information:

               i.      Date of birth:
               ii.     Driver's License Number:
                       State where issued:                        Expiration Date:
               iii.    State ID number:
                       State where issued:                        Expiration Date:
               iv.     FBI number:
               v.      Indiana Department of Corrections Number:
               vi.     Social Security Number is available and is being provided in an attached
                       confidential document Yes            No

  7.    There are related cases: Yes            No    X       (If yes, list on continuation page).

  8.    Additional information required by local rule:



  9.    There are other party members: Yes               No   X       (If yes, list on continuation
        page.)

  10.   This form has been served on all other parties and Certificate of Service is attached:

        Yes    X        No




                                                      Respectfully submitted,

                                                      QUARLES & BRADY, LLP


                                                      /s/ Parwana Noorzad
                                                      Parwana Noorzad, #29412-49
                                                      QUARLES & BRADY LLP
                                                      135 North Pennsylvania Street, Suite 2400
                                                      Indianapolis, IN 46204
                                                      Phone: 317-957-5000
                                                      Fax: 317-957-5010
                                                      Parwana.Noorzad@quarles.com
                                                      Attorneys for Defendant,
                                                      SNAP-ON, INC.



                                                 3
Case 1:21-cv-00099-TWP-TAB Document 1-1 Filed 01/13/21 Page 14 of 14 PageID #: 19




                                 CERTIFICATE OF SERVICE

         I hereby certify that the foregoing APPEARANCE has been served on the 5th day of
  January, 2021 via the Court’s electronic filing system to the following:

         Robert D. Epstein
         Joseph Beutel
         EPSTEIN COHEN SEIF & PORTER
         50 S. Meridian St., Suite 505
         Indianapolis, Indiana 46204
         Tel: 317-639-1326
         Fax: 317-638-9891
         Email: RDEpstein@aol.com
         joe@beutellaw.com


                                                /s/ Parwana Noorzad


  Parwana Noorzad
  QUARLES & BRADY LLP
  135 N. Pennsylvania Street, Suite 2400
  Indianapolis, IN 46204
  Telephone: 317-399-2850
  Facsimile: 317-957-5010
  Parwana.Noorzad@quarles.com




                                            4
